Case 1:20-cv-04130 Document 1-1 Filed 05/29/20 Page 1 of 8




   Exhibit A
FILED: NEW YORK COUNTY CLERK 11/12/2019 08:52 AM                                                                                                                                            INDEX NO. 160983/2019
NYSCEF DOC. NO. 1                 Case 1:20-cv-04130 Document 1-1 Filed 05/29/20 Page 2 of 8 NYSCEF: 11/12/2019
                                                                                    RECEIVED




            SUPREME                   COURT              OF THE              STATE           OF      NEW YORK                                          Index          No.:
            COUNTY                   OF    NEW YORK                                                                                                    Date          Purchased:
            --------------------------------------------------------------------X                                                                      SUMMONS

            JOSEPHINE                     ORTEGA               and       JAIME          H.     ORTEGA,                                                 Plaintiffs               designate            New         York

                                                                                                                                                       County              as the        place       of trial.
                                                                                           Plaintiffs,
                                                                                                                                                       The       basis           of    venue        is:
                                           - against           -                                                                                       Residence                  of    Defendant            -

                                                                                                                                                       TARGET                    STORES
            TARGET                  CORPORATION                            and   TARGET                  STORES,
                                                                                                                                                       Plaintiffs               reside      at:
                                                                                           Defendants.                                                 24     Cottonwood                    Court
                                                                                                                                                       Staten           Island,          NY        10308
            --------------------------------------------------------------------X                                                                      County              of    Richmond


            To       the         above          named                Defendants:


                            You          are      hereby                summoned                     to answer             the        complaint                 in    this        action,          and    to serve      a copy   of
            your      answer,          or,     if the     complaint              is not      served            with     this      summons,                   to serve             a notice          of    appearance        on the
            Plaintiffs            attorneys         within           twenty         days     after       the     service         of      this      summons,                     exclusive           of the     day of service,
            where          service        is made         by delivery            upon        you     personally                within           the    state,        or,     within         30 days         after completion
            of service            where        service      is made          in any other             manner.              In case          of your            failure           to appear           or answer,         judgment
            will     be taken          against           you       by   default   for the             relief          demanded              in the          complaint.


            Dated:                   Staten      Island,           New        York
                                     November              2, 2019


                                                                                                                        GLIÈR                          O
                                                                                                                        JONA'I                                          OSTINO                 &    ASSOCIATES,               P.C.
                                                                                                                        Attorneys                for       Plaintiffs
                                                                                                                        3309          Richmond                  Avenue
                                                                                                                        Staten           Island,           New          York           10312
                                                                                                                        718-967-1600
                                                                                                                        Our       File      No.         Q19906-F171108


           TO:             TARGET              CORPORATION
                           2873      Richmond              Ave
                           Staten      Island,       NY            10314
                           c/o    Secretary         of     State


                           TARGET              STORES
                           2873      Richmond              Ave
                           Staten      Island,       NY            10314
                           c/o    Secretary         of     State




                                                                                                     1 of 7
FILED: NEW YORK COUNTY CLERK 11/12/2019 08:52 AM                                              INDEX NO. 160983/2019
NYSCEF DOC. NO. 1    Case 1:20-cv-04130 Document 1-1 Filed 05/29/20 Page 3 of 8 NYSCEF: 11/12/2019
                                                                       RECEIVED




            SUPREME COURT OF THE STATE OF NEW YORK
            COLINTY OF NEW YORK
                                                                    X       Index No.:
                                                                            Date Purchased:
            JOSEPHINE ORTEGA and JAIME H' ORTEGA,
                                                                            VERIFIED COMPLAINT
                                                  Plaintiffs,

                           - against -

            TARGET CORPORATION and TARGET STORES,
                                                  Defendants.

                                                                  ---x

                    Plaintiffs, bytheir attorneys, JONATHAN D'AGOSTINO & ASSOCIATES, P.C., complaining of

            the Defendants, respectfully allege, upon information and belief:

                AS AND FOR A FIRST CAUSE OF'ACTION ON BEHALF qF JOSEPHINE ORTEGA

                    1.     That at the time of the commencement of this action, Plaintiffs resided in the County       of

            Richmond, State of New York.

                    2.     That at all times herein mentioned, Defendant TARGET CORPORATION maintained a

            residence in the County of New York, State of New York.

                    3,     That at all times herein mentioned, Defendant TARGET STORES maintained aresidence

            in the County of New York, State of New York.

                    4.     That the cause of action alleged herein arose in the County of Richmond, City and State of

            New York.

                    5.     That this action falls within one or more of the exemptions set forth in CPLR   $   1602.

                    6.     That at all times herein mentioned, Defendant TARGET CORPORATION was, and still is,

            a domestic corporation duly organized and existing under and by virtue of the laws of the State     of New

            York having a place of business in New York'

                    7.     Thatat all times herein mentioned, Defendant TARGET STORES was, and still is,           a


            domestic corporation duly organized andexisting under and by virtue of the laws of the State of New York

            having a place of business in New York.




                                                      2 of 7
FILED: NEW YORK COUNTY CLERK 11/12/2019 08:52 AM                                                 INDEX NO. 160983/2019
NYSCEF DOC. NO. 1         Case 1:20-cv-04130 Document 1-1 Filed 05/29/20 Page 4 of 8 NYSCEF: 11/12/2019
                                                                            RECEIVED




                      8.        That at all times herein mentioned, Defendant TARGET CORPORATION was, and still

            is, a foreign corporation duly organtzed and existing under and by virtue of the laws of the State of New

            York having        a place   of business in New York'

                      g.        That at all times herein mentioned, Defendant TARGET STORES was, and still is,   a   foreign

            corporation duly organized and existing under and by virtue of the laws of the State of New York having

            a place   of business in New York.

                      10.       That at all times herein mentioned, Defendant TARGET CORPORATION owned 2873

            Richmond Avenue, Staten Island, New York.

                      I   1.    That at all times herein mentioned, Defendant TARGET STORES owned 2873 Richmond

            Avenue, Staten Island, New York.

                      12.        That at all times herein mentioned, the aforesaid premises were operated by Defendant

            TARGET CORPORATION.

                      13.        That at all times herein mentioned, the aforesaid premises were operated by Defendant

            TARGET STORES.

                      14,        That at all times herein mentioned, the aforesaid premises were managed by Defendant

            TARGET CORPORATION.

                      15.        That at all times herein mentioned, the aforesaid premises were managed by Defendant

            TARGET STORES.

                      16.        That at all times herein mentioned, the aforesaid premises were controlled by Defendant

            TARGET CORPORATION,

                      17.        That at all times herein mentioned, the aforesaid premises were controlled by Defendant

            TARGET STORES.

                      18.        That at all times herein mentioned, the aforesaid premises were maintained by Defendant

            TARGET CORPORATION.

                      19.        That at all times herein mentioned, the aforesaid premises were maintained by Defendant

            TARGET STORES.




                                                             3 of 7
FILED: NEW YORK COUNTY CLERK 11/12/2019 08:52 AM                                                  INDEX NO. 160983/2019
NYSCEF DOC. NO. 1    Case 1:20-cv-04130 Document 1-1 Filed 05/29/20 Page 5 of 8 NYSCEF: 11/12/2019
                                                                       RECEIVED




                    20.      That at all times herein after mentioned, Defendant TARGET CORPORATION repaired

            the aforesaid premises.

                    21.      That at all times herein after mentioned, Defendant TARGET STORES repaired the

            aforesaid premises.

                    22.      That on August 7I,2017, while Plaintiff was lawfully at the aforesaid location, Plaintiff

            was caused to slip and    fall and sustain severe and permanent injuries.

                    23.      The above mentioned occurrence, and the results thereof, were caused by the negligence       of
            the Defendants and/or said Defendants' agents, servants, employees andlor licensees in the ownership,

            operation, management, maintenance and control of the aforesaid premises.

                    24.      That no negligence on the part of the Plaintiffs contributed to the occurrence alleged herein

            in any manner whatsoever.

                    25.      That because of the above stated premises, Plaintiff JOSEPHINE ORTEGA was caused to

            sustain serious injuries and to have suffered pain; that these injuries and their effects   will   be permanent;

            and as a result of said injuries Plaintiff has been caused to incur, and   will continue to incur, expenses for
            medical care and attention; and, as a further result, Plaintiff was, and   will continue to be, rendered unable
            to perform Plaintiffs normal activities and duties and has sustained a resultant loss therefrom.

                    26.      That by reason of the foregoing, Plaintiff JOSEPHINE ORTEGA was damaged in a sum

            which exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

                AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF OF JAIME H. ORTEGA

                    21   ,   That at all times herein mentioned, Plaintiff JAIME H. ORTEGA repeats, reiterates and

            realleges each and every allegation contained herein as though set forth at length herein.

                    28.      That at all times herein mentioned, Plaintiff JAIME H. ORTEGA was the spouse of the

            Plaintiff JOSEPHINE ORTEGA and as such was entitled to the society, services and consortium of his

            spouse, Plaintiff JOSEPHINE ORTEGA.

                    29.      That by reason of the foregoing, Plaintiff JAIME H. ORTEGA was deprived of the society,

            services and consortium of the Plaintiff JOSEPHINE ORTEGA and shall forever be deprived of said society,

            services and consortium.




                                                         4 of 7
FILED: NEW YORK COUNTY CLERK 11/12/2019 08:52 AM                                               INDEX NO. 160983/2019
NYSCEF DOC. NO. 1    Case 1:20-cv-04130 Document 1-1 Filed 05/29/20 Page 6 of 8 NYSCEF: 11/12/2019
                                                                       RECEIVED




                    30.    That by reason of the foregoing, Plaintiff JAIME I{, ORTEGA was damaged in a sum

            which exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

                    WHEREFORE, Plaintiffs demand judgment against the Defendants herein on all causes of action

            in an amount which exceeds the jurisdictional limits of the lower courts; altogether with the costs, interest

            and disbursements of this action.

            Dated:                Staten Island, New   York
                                  November 2,2019


                                                                   E ORA
                                                         JONATHAN D'A                & ASSOCIATES, P.C
                                                         Attorneys for Plaintiffs
                                                         3309 Richmond Avenue
                                                         Staten Island, New York I03I2
                                                         718-967-t600
                                                         Our File No. Q19906-F171108




                                                       5 of 7
FILED: NEW YORK COUNTY CLERK 11/12/2019 08:52 AM                                                INDEX NO. 160983/2019
NYSCEF DOC. NO. 1     Case 1:20-cv-04130 Document 1-1 Filed 05/29/20 Page 7 of 8 NYSCEF: 11/12/2019
                                                                        RECEIVED




                                                 VERIFICATION BY AFFIDAVIT

           STATE OF NEW YORK

                                           SS:


           COLINTY OF RICHMOND



                    JOSEPHINE ORTEGA, being duly sworn, says:

                    I am a Plaintiff in the action herein: I have read the annexed COMPLAINT and know the

           contents thereof, and the same are true to my knowledge, except those matters therein which are stated to

           be alleged upon information and belief, and as to those matters I believe them to be true. My belief as to

           those matters therein not stated upon knowledge, is based upon facts, records, and other pertinent

           information contained in my personal files.


           DATED:           Staten Island, New York




                                                                    ORTEGA


                                      11

                                                              JASON SHERMAN
                                                                           State of N.ew York
                                                 --"" 'or"iiflecl inDeeds'
                                                 Commissionerof
                                                                     Richmond County
             otary Public
                                                    My   cornmisJ3'ff;lli3    Mav   t,z&




                                                           6 of 7
FILED: NEW YORK COUNTY CLERK 11/12/2019 08:52 AM                                                INDEX NO. 160983/2019
NYSCEF DOC. NO. 1     Case 1:20-cv-04130 Document 1-1 Filed 05/29/20 Page 8 of 8 NYSCEF: 11/12/2019
                                                                        RECEIVED




                                                     VERIFICATION BY AFFIDAVIT

           STATE OF NEW YORK

                                               SS



           COIINTY OF RICHMOND



                    JAIME H. ORTEGA, being duly sworn, says:

                    I am   a   Plaintiff in the action herein: I have read the annexed COMPLAINT and know the

           contents thereof, and the same are true to my knowledge, except those matters therein which are stated to

           be alleged upon information and belief, and as to those matters I believe them to be true. My belief as to

           those matters therein not stated upon knowledge, is based upon facts, records, and other pertinent

           information contained in my personal files.


           DATED:              Staten Island, New York



                                                         x
                                                         J       H.O


           Sworn                          il l',
                                                   lrr
                                                                 J,qSON SHERMAN
                                                     Commissioner of Deeds, State of New York
             otary Public                                 QualifiecJ in Richmond County
                                                                    lD   # u1742
                                                         My Commission Expires May 1,2   &




                                                              7 of 7
